Per curiam:
It does not appear that the assessment by the tax appeal court was excessive. Twenty per cent, was a liberal deduction to be made from the value at which the common stock stood in the market as indicated by ordinary sales in small lots. The tax appeal court, however, made the same deduction-from the market value of the preferred stock, which could hardly be considered as on the same footing with the common stock, and also allowed a deduction of five per cent, from the bonds, although a purchaser would take the stock or property subject to the payment of the bonds in full at their maturity, and they stood above par in the market at the time. No special circumstances show that the assessment should be reduced. Assessment affirmed.